BASKIN, Judge.
The trial court dismissed with prejudice a real estate broker’s action to obtain a commission for a property sale in accordance with the terms of an agreement between the parties. The trial court’s order of dismissal stated that a prior county court action in which the broker unsuccessfully sought to recover a commission for managing the same property precluded the later action under the doctrine of res judicata.
Because the record fails to disclose an identity of the causes of action, we reverse. Cole v. First Development Corporation of America, 339 So.2d 1130 (Fla. 2d DCA 1976).
Reversed and remanded for further proceedings.